DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see the response, filed 4/1/2022, with respect to claims 1-9 and 18-20 have been fully considered and are persuasive.  The rejections of these claims have been withdrawn. 
An update search revealed no new prior art raising a substantially new question of patentability.
As a result, claims 1-9 and 18-20 are indicated as allowable below based on Applicant’s argument and amendment filed 4/1/2022.
Applicant’s arguments, see the response, filed 4/1/2022, with respect to the rejection(s) of claim(s) 10-12, 16, 17 and 21-23 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gatt (2006/0227316).
The terminal disclaimer filed 4/1/2022 has been received.
As a result, the non-statutory double patenting rejection is withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10, 11, 16 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gatt (2006/0227316).
With respect to claim 10, Gatt discloses: A light detection and ranging (LIDAR) apparatus [ taught by figure 2 ], comprising: an optical source to emit an optical beam [ taught by laser (201) ]; and free-space optics coupled with the optical source [ the optics downstream from laser (201) is free-space coupled via lens (203) ], comprising: a photodetector (PD) [ taught by camera (214) ]; and a polarizing beam-splitter (PBS) to transmit the optical beam in a first direction toward a target environment [ taught by polarization beam splitter (205) ]; and a polarization wave plate (PWP) to transmit the optical beam toward the target environment [ taught by quarter wave plate (207) ] and to reflect a portion of the optical beam to the PBS [ taught by the right hand surface (208) of quarter wave plate (207) ], wherein the reflected portion of the optical beam is directed in a second direction toward the PD, and wherein the reflected portion of the optical beam comprises a local oscillator signal (LO) to mix with a target return signal to generate target information [ taught by the bottom of paragraph [ 0039 ] ].
Claim 21 is anticipated by the operation of the elements of Gatt, as applied to claim 10 above. Note that paragraph [0041] teaches that the camera (214) mixes the returned signal with the LO signal.
Claim 11 is taught by paragraph [0039].
With respect to claim 16, a scanner is anticipated by the imaging optics (210). 
Also, paragraph [0023] of the specification of the present application teaches that a detection aperture of the PD is larger than a diameter of the target return signal plus a de-scan error contributed by the optical scanner based on using free space optics vs an integrated on chip design.
Because Gatt discloses the use of free space optics wherein the output of the device of figure 2 is input to imaging optics (210), claim 16 is deemed inherently taught.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gatt (2006/0227316) in view of Shepard et al (2020/0088859).
Claim 12 differs from Gatt in that it recites that the free-space optics further comprise a polarization filter coupled between the PBS and the PD, wherein the first linear polarization is selected.
This difference would have been obvious because paragraph [0155] of Shepard et al
taught that it was known at the time of the present application to have used polarization filters to remove unwanted noise from impinging on light detectors.
Claim 22 recites: removing optical noise at the PD with a polarization filter at the PD [ this limitation would have been obvious because paragraph [0155] of Shepard et al taught it was known to use polarization filters to have removed unwanted noise ]; maximizing a signal-to-noise ratio of the target return signal [ removing noise maximizes signal-to-noise ratio ] with a PD aperture approximately equal to an optical aperture of the free-space optics; and minimizing a de-scan error with the PD aperture [ paragraph [0023] of the specification of the present application teaches that a detection aperture of the PD is larger than a diameter of the target return signal plus a de-scan error contributed by the optical scanner based on using free space optics vs an integrated on chip design. Because Gatt discloses the use of free space optics wherein the output of the device of figure 2 is input to imaging optics (210), this limitation is inherently taught by Gatt ].
The subject matter set for by claim 23 is taught by paragraph [0039] of Gatt.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gatt (2006/0227316) in view of Bartholomew (2017/0088829).
Claim 17 would have been obvious because Bartholomew taught that it was advantageous to use more than one wavelength source in a polarized light system, when seeking to investigate an atmospheric volume.
Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-9 and 18-20 are allowed.
Because there were no amendments to independent claims 10 and 21 resulting in further search and consideration of new subject matter, this action is NON-FINAL.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645